Smith, J.
1. “All contemporaneous writings are admissible to explain each other; and parol evidence is admissible to explain all ambiguities,, botli latent and patent.” Civil Code (1910), § 5789.
2. The contract in the instant case was ambiguous as to whether the lease oí the building was included in the consideration of $1,500, for which the note and mortgage were given to the plaintiff, and the court did not err in admitting parol evidence to explain this ambiguity.
3. There was evidence to support the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.